Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 1 of 6 PageID: 447




                   EXHIBIT B
Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 2 of 6 PageID: 448




                            THE DUGAN LAW FIRM, APLC
                         One Canal Place, 365 Canal Street, Suite 1000
                                New Orleans, Louisiana 70130
                           Ph (504) 648-0180 | Fax (504) 648-0181

                                  JAMES R. DUGAN, II, Esq.
                                Email: jdugan@dugan-lawfirm.com

       James R. Dugan, II, is the founding partner of The Dugan Law Firm, APLC. Mr. Dugan

began his career working with the late Wendell H. Gauthier and the Law Firm of Gauthier,

Downing, LaBarre, Beiser & Dean in the areas of class action, mass tort, and complex litigation,

beginning with the seminal class action lawsuit filed against the tobacco industry on the basis of

nicotine addiction, Castano v. American Tobacco, et al. which resulted in a multi-billion

settlement. After Mr. Gauthier’s untimely death in December of 2001, Mr. Dugan formed the

Dugan & Browne Law Firm, the predecessor to The Dugan Law Firm and he continues to

specialize in class action and mass tort litigation.

       Over the years, Mr. Dugan has specialized in the area of complex litigation representing

numerous consumers and third party-payors, including Blue Cross of Louisiana and other health

insurers in cases against the manufacturers of Ranbaxy, Synthroid, Fen-Phen, Rezulin,

Neurontin, Vioxx, Zyprexa, Bextra/Celebrex, Oxycontin, Ketek, Effexor, Prograf, Skelaxin,

Nexium, and Suboxone. Mr. Dugan also represented the Louisiana Attorney General in the

Synthroid, Baycol, Rezulin, Vioxx, and Ketek litigations to recoup medical costs the state

Medicaid program expended over these drugs. Mr. Dugan is lead counsel in the case Louisiana

Health Services and Indemnity Company d/b/a Blue Cross and Blue Shield of Louisiana, et al. v.

Ranbaxy Inc., et al., No. 19-cv-10274, (USDC for the District of Massachusetts)




                                                   1
Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 3 of 6 PageID: 449




       As a result of his demonstrated skill and experience in class action and mass tort practice,

Mr. Dugan has been appointed by the court to serve in key leadership positions in a number of

large national federal court class action cases including:

1.       In Re: Synthroid Marketing Litigation, (MDL No. 1182) (1997-2004) USDC for the
Northern District of Illinois, Eastern Division, Judge Elaine E. Bucklo. Co-Lead Counsel for a
class of third party-payors. Settlement: $45,000,000.00

2.      In Re: Diet Drugs Litigation, (MDL No. 1203) (1997-2002) USDC for the Eastern
District of Pennsylvania, Judge Lewis C. Bechtle. Co-Lead Counsel for a large group of
individually represented third-party payors. Settlement: $35,000,000.00

3.      In Re: Propulsid Litigation, (MDL No. 1355) (2000-Present) USDC for the Eastern
District of Louisiana, Judge Eldon Fallon. Member: Plaintiffs’ Steering Committee. Settlement:
$90,000,000.00

4.      In Re: Rezulin Products Liability Litigation, (MDL No. 1348) (2000-2008) USDC for
the Southern District of New York, Judge Lewis A. Kaplan. Mr. Dugan was appointed by the
court as Liaison Counsel to a class of Health Benefit Providers. Settlement: $22,500,000.00

5.     In Re: Industrial Life Insurance Litigation, (MDL No. 1371) (2000-2007) USDC for
the Eastern District of Louisiana, Judge Martin L.C. Feldman, presiding. Member: Plaintiffs’
Executive Committee. Settlement: $50,000,000.00

6.    In Re: Inter-Op Hip Prosthesis Product Liability Litigation, (MDL No. 1401) (2001-
2008) USDC for the Northern District of Ohio, Eastern Division, Judge Kathleen O’Malley.
Member: Plaintiffs’ Steering Committee. Settlement: $1,200,000,000.00

7.     In Re: Baycol Products Liability Litigation, (MDL No. 1431) (2001-2007) USDC for
the District of Minnesota, Judge Michael Davis. Member: Plaintiffs’ Steering Committee.
Settlement: 1,000,000,000.00

8.     In Re: Meridia Products Liability Litigation, (MDL No. 1481) (2002-2006) USDC for
the Northern District of Ohio, Judge James S. Gwin. Member: Plaintiffs’ Steering Committee.

9.     In Re: Serzone Products Liability Litigation, (MDL No. 1477) (2002-2007) USDC for
the Southern District of West Virginia, Judge Joseph R. Goodwin. Member: Plaintiffs’ Steering
Committee. Settlement: $90,000,000.00

10.    In Re: Neurontin Marketing & Sales Practices Litigation, (MDL No. 1629) (2004-
Present) USDC for the District of Massachusetts, Judge Patti B. Saris. Member: Plaintiffs’
Steering Committee. Settlement: $325,000,000.00




                                                 2
Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 4 of 6 PageID: 450




11.    In Re: Vioxx Products Liability Litigation, (MDL No. 1657) (2005-2008) USDC for
the Eastern District of Louisiana, Judge Fallon, Magistrate Judge Knowles. Member: Co-Chair
Purchase Claims Committee. Settlement: $80,000,000.00

12.    In Re: Zyprexa Marketing and Sales Practices Litigation, (MDL No. 1596) (2005-
2012) USDC for the Eastern District of New York, Judge Weinstein and Magistrate Judge
Chrein. Member: Co-Lead Counsel for the Purchase Claims. Settlement: $4,500,000.00

13.    In Re: Bextra and Celebrex Marketing and Sales Practices and Products Liability
Litigation, (MDL No. 1699) (2006-2010) USDC for the Northern District of California, Judge
Breyer. Member: Purchase Claims Committee. Settlement: $89,000,000.00

14.     In Re: Fosamax Product Liability Litigation, (MDL No. 1789) (2006-Present) USDC
for the Southern District of New York, Judge Keenan. Member: Plaintiffs’ Steering Committee.

15.    In Re: Oxycontin Marketing and Sales Practices Litigation (2007-2009) USDC for
the Southern District of New York, Judge Koel. Co-lead counsel for third-party payors.
Settlement: $20,000,000.00

16.    In Re: Ketek Marketing and Sales Practices Litigation (2008-Present) USDC for the
Eastern District of New York, Judge Townes. Co-lead Counsel for third-party payors.

17.     In Re: Vytorin Marketing, Sales Practice, and Products Liability, (MDL No. 1938)
(2008-2010) USDC for the District of New Jersey, Judge Dennis M. Cavanaugh. Member:
Plaintiffs’ Steering Committee. Settlement: $45,000,000.00

18.    In Re: Actimmune Product Liability Litigation, (08-CV-3797-MHP) (2009-Present)
USDC for the Northern District of California, Judge Marilyn H. Patel. Member: Plaintiffs’
Steering Committee.

19.    In re: Light Cigarettes Marketing and Sales Practices Litigation, (MDL No. 2068)
(2009-Present) USDC for the District of Maine, Judge John Woodcock Jr. Member: Plaintiffs’
Steering Committee.

20.     In Re: Fosamax Femur Litigation, (MDL No. 2243) (2011–Present) USDC for the
District of New Jersey, Judge Joel A. Pisano. Member: Plaintiffs’ Steering Committee.

21.    In re: Avandia Marketing and Sales Practices Litigation (MDL No. 1871) (2009-
Present) USDC for the Eastern District of Pennsylvania, Judge Cynthia M. Rufe. Member: Co-
Lead Counsel for Plaintiffs’ Third-Party Payors.

22.     In Re: Effexor Antitrust Litigation (11-CV-05590) (2011-Present) USDC for the
District of New Jersey, Judge Joel A. Pisano. Member: Executive Committee for Indirect
Purchasers.




                                             3
Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 5 of 6 PageID: 451




23.     In Re: Prograf Antitrust Litigation, (MDL No. 2242) (2011-Present) USDC for
District of Massachusetts, Judge Rya W. Zobel. Member: Co-Lead Counsel for Indirect
Purchasers. Settlement: $13,000,000.00

24.    In Re: National Football Players’ Concussion Injury, (MDL No. 2323) (2012-
Present), USDC for the Eastern District of Pennsylvania, Judge Anita Brody. Member: Plaintiffs’
Steering Committee. Settlement: Uncapped class action settlement

25.    In Re: Skelaxin (Metaxalone) Antitrust Litigation, (MDL No. 2343) (2012-Present),
USDC for the Eastern District of Tennessee, Judge Curtis L. Collier. Member: Plaintiffs’
Executive Committee for Indirect Purchasers. Settlement: $4,000,000.00

26.   In Re: Pradaxa (Dabigatran Etexilate) Products Liability Litigation, (MDL No.
2385) (2012-Present), USDC for Southern District of Illinois, Judge David R. Herndon.
Member: Plaintiffs’ Steering Committee. Settlement: $650,000,000.00

27.    In Re: Nexium (Esomeprazole) Antitrust Litigation, (MDL No. 2409) (2012-
Present), USDC for the District of Massachusetts, Judge William G. Young. Member: Plaintiffs’
Executive Committee for Indirect Purchasers.

28.   In Re: Fresenius Granuflo/Naturallte Dialysate Products Liability Litigation, (MDL
No. 2428 (2013-Present) USDC for the District of Massachusetts, Judge Douglas P. Woodlock.
Member: Plaintiffs’ Steering Committee. Settlement: $250,000.00

29.    In Re: Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust
Litigation, (MDL No. 2445) (2013–Present), USDC for the Eastern District of Pennsylvania,
Judge Mitchell S. Goldberg. Member: Plaintiffs’ Executive Committee for Indirect Purchasers.

30.    In Re: Niaspan Antitrust Litigation, (MDL No. 2460) (2013-Present). USDC for the
Eastern District of Pennsylvania, Judge Jan E. DuBois. Member: Plaintiffs’ Executive
Committee for Indirect Purchasers.

31.    In Re: Lidoderm Antitrust Litigation, (MDL No. 2521) (2014-Present). USDC for the
Northern District of California, Judge William H. Orrick. Member: Plaintiffs’ Executive
Committee for Indirect Purchasers. Settlement: $105,000,000.00

32.    In Re: National Collegiate Athletic Association Student-Athlete Concussion
Litigation, (MDL No. 2492) (2014–Present), USDC for the Northern District of Illinois, Judge
John Z. Lee. Member: Plaintiffs’ Steering Committee. Pending $75,000,000.00 medical
monitoring settlement pending court approval.

33.     In Re: Generic Pharmaceuticals Pricing Antitrust Litigation, (MDL No. 2724) (2017
– Present), USDC for the Eastern District of Pennsylvania, Judge Cynthia M. Rufe. Member
Plaintiffs’ Steering Committee.




                                              4
Case 2:19-cv-14146-KM-ESK Document 38-2 Filed 05/31/19 Page 6 of 6 PageID: 452




34.     In Re: National Prescription Opiate Litigation, (MDL No. 2804) (2017- Present)
USDC for the Northern District of Ohio, Eastern Division, Judge Dan Aaron Polster. Member
Plaintiff’s Executive Committee.


       Mr. Dugan received his B.A. from the University of Southwestern Louisiana in Lafayette,

Louisiana and his J.D. form Loyola University Law School in New Orleans, Louisiana. He is a

member of the Louisiana Bar and has also been admitted to practice before a number of Federal

Courts including the Eastern and Middle District’s of Louisiana, Southern District of Alabama,

District of Massachusetts, Eastern District of New York, United States 2nd Circuit Court of

Appeal, United States 1st Circuit of Appeal, United States 3rd Circuit Court of Appeal and United

States 5th Circuit Court of Appeal. Mr. Dugan continues to be an active member in a number of

well-respected legal organizations, including the Federal Bar Association, the Louisiana

Association for Justice, the Orleans Parish Bar Associations and the Louisiana State and

American Bar Associations. Mr. Dugan has also been named to the American Association for

Justice Top 100 Trial Lawyers for the years of 2007 through 2018, National League of

Renowned Attorneys Top One Percent 2016-2018, America’s Top 100 Attorneys Lifetime

Achievement, American Institute of Personal Injury Attorneys 10 Best Attorneys 2017, 2018

and Mass Tort Trial Lawyers Top 25 2016-2018. Mr. Dugan currently serves on the Board of

Advocates for Human Rights First. Mr. Dugan is married to Mrs. Heidi Dugan and they have

two sons, James III and Jackson.




                                               5
